                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO      DIVISION

                                     Supplement to JS 44 Civil Cover Sheet
                                    Cases Removed from State District Court

This form must be filed with the Clerk's Office no later than the first business day following
the filing of the Notice of Removal. Additional sheets may be used as necessary.

                  The attorney of record for the removing party MUST sign this form.
STATE COURT INFORMATION:
1. Please identify the court from which the case is being removed; the case number; and the complete
   style of the case.


    Heirs of Fernando Macias, Steven Macias, Yvonne Shilling, and Walter Macias and Representative of the Estate of
    Fernando Macias v. Bexar County, Bexar County Hospital District, University Hospital, Sheriff Javier Salazar, Laura
    Balditt, Ruben Vela, Bobby Hogeland, John Does 1-5




2. Was jury demand made in State Court?                      Yes                   No
   If yes, by which party and on what date?


   Party Name                                                                               Date




STATE COURT INFORMATION:
1. List all plaintiffs, defendants, and intervenors still remaining in the case. Also, please list the
   attorney(s) of record for each party named and include the attorney's firm name, correct mailing
   address, telephone number, and fax number (including area codes).

    Plaintiffs Steven Macias, Yvonne Shilling, and Walter Macias, as Heirs of Fernando Macias and Representatives of the
    Estate of Fernando Macias
    represented by U.A. Lewis, The Lewis Law Group, P.O. Box 27353, Houston, Texas 77227
    Phone (713) 570-6555; Fax (713) 581-1017; MyAttorneyAtLaw@gmail.com

    Defendants Bexar County, Sheriff Javier Salazar, and Laura Balditt
    represented by Robert Green, Bexar County Criminal District Attorney's Office, Civil Division
    101 W. Nueva, 7th Floor, San Antonio, Texas 78205, Phone (210) 335-2146; Fax (210) 335-2773; robert.green@bexar.org

    Defendants Bexar County Hospital District, University Hospital, and Bobby Hogeland have not yet entered an
    appearance.




   TXWD - Supplement to JS 44 (Rev. 10/2004)
2. List all parties that have not been served at the time of the removal, and the reason(s) for
   non-service.


     Defendants Bexar County Hospital District, University Hospital, and Bobby Hogeland have not yet entered an
     appearance.




3. List all parties that have been non-suited, dismissed, or terminated, and the reason(s) for their
   removal from the case.


     No parties have been removed from this case.




COUNTERCLAIMS, CROSS-CLAIMS, and/or THIRD-PARTY CLAIMS:
1. List separately each counterclaim, cross-claim, or third-party claim still remaining in the case and
   designate the nature of each such claim. For each counterclaim, cross-claim, or third-party claim,
   include all plaintiffs, defendants, and intervenors still remaining in the case. Also, please list the
   attorney(s) of record for each party named and include the attorney's firm name, correct mailing
   address, telephone number, and fax number (including area codes).
     There are no counterclaims, cross-claims, or third party claims in this case.




VERIFICATION:


     /s/ Robert Green                                                                    March 1, 2021
    Attorney for Removing Party                                                         Date



     Defendants Bexar County, Sheriff Javier Salazar, and Laura Balditt
    Party/Parties




TXWD - Supplement to JS 44 (Rev. 10/2004)
